Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00324-CV

   Angela MOORE a/k/a Angela Christine Roberts, Individually and as Representative of the
      Estate of Alexandra Elisabeth Anderson, Deceased, Jesse Amaya, and Jason Hays,
                                        Appellants

                                               v.

                                        STRIKE, LLC,
                                          Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 16-03-55764-CV
                       Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that appellee Strike, LLC to recover its appellate costs, if any, from appellants,
Angela Moore a/k/a Angela Christine Roberts, Individually and as Representative of the Estate of
Alexandra Elisabeth Anderson, Deceased, Jesse Amaya, and Jason Hays.

       SIGNED January 11, 2017.


                                                _____________________________
                                                Marialyn Barnard, Justice